Citation Nr: 9929060	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1973 to March 
1976, from November 1976 to November 1980, and from October 
1982 to July 1992.

The appeal arises from the November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, denying service connection for a 
psychiatric disorder and hearing loss.  The RO granted 
service connection for a psychosis for treatment purposes 
only.  Upon appeal to the Board, the Board remanded the case 
in October 1997 for development, including to obtain possibly 
missing service medical records and for a VA psychiatric 
examination.  The case has been returned to the Board for 
appellate consideration at this time.  


FINDINGS OF FACT

1.  A psychiatric disorder had its onset during the veteran's 
active service.

2.  The veteran's claim for service connection for bilateral 
defective hearing is not plausible. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred in active service.  
38 U.S.C.A. §§1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The veteran has not submitted evidence of threshold 
impaired hearing, and hence has not submitted evidence of a 
well-grounded claim for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.385 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it remanded the 
case in November 1997 in part to obtain service medical 
records from the veteran's first period of service from 
February 1973 to March 1976.  Those records were retrieved 
and added to the claims file in January 1998.  

1.  Entitlement to service connection for a psychiatric 
disorder

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  As noted above, the Board remanded the case in 
October 1997 for development.  This development included 
affording the veteran the opportunity to submit additional 
evidence, and affording the veteran a psychiatric 
examination, including for an opinion as to whether the 
veteran's psychiatric disorder had its onset in service.  The 
remand development was completed, and the RO thereafter 
appropriately issued a Supplemental Statement of the Case in 
May 1999, reconsidering the veteran's claims and notifying 
him of appellate rights and case development.  The Board is 
satisfied that the RO has made all reasonable efforts to 
obtain all available evidence pertinent to the claim and that 
proper appellate development, including appropriate notice to 
the veteran, has been made.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.  The Board therefore finds that 
the duty to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1998).  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service.  38 C.F.R. § 
3.303(b) (1998).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

Service medical records show that the veteran at various 
times made complaints of mental difficulties, including 
complaints of anxiety.  However, a positive diagnosis of an 
acquired psychiatric disorder was never made during the 
veteran's period of service.  Nor was there clinical 
documentation of a psychosis during the first post-service 
year.  Service medical records reveal treatment for 
complaints of nervousness, depression, dysphoria, anxiety, 
hyperventilation, anhedonia, anger, agitation, violent 
outbursts, crying spells, low energy, and insomnia.  These 
were frequently associated with marital and domestic 
problems.  As the Board noted in its October 1997 remand, at 
these times in service treating medical professionals 
variously assessed disorders including dependent personality 
disorder (in crisis on more than one occasion), adjustment 
disorder with mixed emotional features, situational anxiety, 
and hyperventilation secondary to anxiety. 

The veteran underwent VA psychiatric hospitalization for 
approximately two weeks in June 1994 for diagnosed major 
depression, single episode, with psychotic features.  The 
veteran had reportedly wanted to kill himself.  Severe recent 
stressors were assessed.  The veteran gave a history of 
depression present for a long time which had recently 
worsened over the prior weeks with associated depressive 
symptoms.  Stressors included immediate financial concerns.  
The veteran also admitted to occasional auditory 
hallucinations.  He reported that his religious beliefs 
prevented him from carrying out his suicidal ideations.

The claims file contains VA social worker 1993 to 1995 
treatment and group session notes regarding the veteran.  The 
treating social worker noted that the veteran had basic 
personality disorders which resulted in a poor prognosis.  
The social worker also noted the veteran's depressive or 
other psychiatric symptoms, including behavior to demand 
attention, anger exhibitions, uncooperativeness, self-
defeating behavior, sense of victimization, and illogical and 
financially irresponsible actions.  Periods of decompensation 
were also exhibited.  A history of alcohol abuse/dependence 
was noted.  The social worker noted that upon taking Paxil, 
the veteran's cooperation, behavior, and logic were markedly 
improved.  

From August to October, 1994, a treating VA psychiatrist 
assessed recurrent manic depression with psychosis, with 
symptoms thereof relieved with prophylactic medication.  A 
social phobia was also noted.  

A treating VA psychiatrist from October 1994 to January 1995 
assessed mixed bipolar disorder with symptoms of hypomania, 
worse when not taking medication, and an identified social 
problem of minimal socializations.  

A treating VA psychiatrist in June 1995 diagnosed bipolar 
disorder, depressed; possible alcohol abuse, and rule out 
narcissistic personality disorder.  

In a telephonic statement to the RO in July 1995, the veteran 
contended that he was treated for depression in service at 
the Newport Naval Hospital at some time between 1988 and 
1991, including an inpatient hospitalization during that 
period.  He also contended that he was treated for the 
disorder while stationed aboard the USS Roosevelt between 
1991 and 1992.  The RO in July 1995 requested that the 
veteran provide additional details or more specific dates 
regarding these alleged inservice treatments and 
hospitalization, but the veteran replied in July 1995 that he 
was not able to recall even the years of his treatment.  A 
further VA information request was made in July 1995 for any 
additional Navy service medical records.  

At an October 1995 VA psychiatric examination the veteran's 
history of military service and his psychiatric history were 
noted, as was his current psychiatric treatment with the VA.  
The veteran was noted to have had a number of crises in his 
life, and to have developed certain fears related to 
returning to Naval seafaring duties.  He also was noted to 
have developed feelings that he could not persevere.  
Physical symptoms including chronic exhaustion and muscle 
spasms, despite the absence of identified medical problems, 
were also noted, as was a significant alcohol problem.  A 
work history of lack of motivation, and factory work about 
which the veteran felt humiliated, were noted.  Upon 
examination, the veteran exhibited a blunted, inappropriate 
affect, a markedly depressed mood, and some vague suicidal 
feelings, though with an ability to contract for safety.  No 
psychotic thought characteristics were identified.  Though 
the veteran was oriented times three, his memory was observed 
to be terrible for past, recent, and remote events.  The 
veteran had little insight, though his judgment was 
unimpaired.  The examiner diagnosed recurrent major 
depression, alcohol abuse in remission, and schizoid 
personality disorder.  

In a VA Form 9 submitted in February 1996, the veteran 
contended that difficult events in his personal life during 
his period of service resulted in much "suppressed 
depression" during his period of service, despite his having 
been found fit for duty.  He contended that he was constantly 
depressed in service.

For a July 1998 VA psychiatric examination, the examiner 
reviewed the veteran's medical history and claims file.  The 
veteran was noted to have had a several-year psychiatric 
history, though he was not currently under psychiatric care.  
The examiner noted that the veteran's current symptoms 
appeared rather vague and he was currently able to manage in 
life reasonable well.  The examiner found no evidence of a 
thought disorder, hallucinations, delusions, or other 
psychotic symptoms.  Suicidal and homicidal ideation were 
denied.  The veteran demonstrated memory, calculating, and 
knowledge capacities, and his insight and judgment were 
intact.  The examiner noted that the veteran had a 
psychiatric disorder characterized by recurrent depression 
with schizoid and/or psychotic features.  The examiner noted 
that the veteran did not display any overt psychiatric 
symptoms in service, and assessed that his psychiatric 
disorder arose due to a number of situational problems post 
service, with resulting major depression of onset more than 
two years post service.  The examiner diagnosed recurrent 
major depression; possible type II bipolar disorder; and 
schizoid personality.
 
The Board notes the assessment of the July 1998 VA 
psychiatric examiner to the effect that the veteran did not 
display overt psychiatric symptoms while in service.  
However, the Board also notes that service medical records 
show that the veteran suffered from a personality disorder as 
well as a considerable amount of anxiety while in service.  
Symptoms noted in service included complaints of nervousness, 
depression, dysphoria, anxiety, hyperventilation, anhedonia, 
anger, agitation, violent outbursts, crying spells, low 
energy, and insomnia.  The Board notes that the symptoms 
noted post service, when a psychiatric disorder was 
diagnosed, were essentially the same as those that were noted 
in service.  Hence, while the VA examiners' reports from 
examinations in October 1995 and July 1998, do not present 
opinions of a causal link between service and current 
disability, the overall tenor of these reports are to the 
effect that the veteran has suffered from ongoing psychiatric 
disability, with post-service neurotic symptoms related to 
post-service situational factors.  These situational factors 
are essentially the same as those noted medically in service.  
The situational reactions to inservice stressors parallel 
situational reactions to current stressors.  In summary, the 
primary psychiatric diagnosis in 1995 and 1998 was recurrent 
major depression, usually considered to be a neurosis.  The 
clinical findings giving rise to that diagnosis were 
essentially the same as many of the psychiatric symptoms 
described in service.  The Board is accordingly of the 
opinion that the preponderance of the evidence supports a 
conclusion that the veteran's current psychiatric disability 
had its onset in service.  Hence service connection is 
warranted.  

2.  Service connection for bilateral defective hearing

As a preliminary matter, the Board notes that the veteran 
first filed a claim for service connection for bilateral 
defective hearing in July 1992.  The veteran was scheduled 
for a VA audiometric examination in August 1992 to assess the 
claimed hearing disability.  However, the veteran failed to 
report for that examination.  In September 1992 the RO sent 
the veteran a letter informing him that an examination was 
necessary for review of the claim for service connection, and 
no further action could be taken on the claim until the 
veteran was examined.  The veteran was asked in that letter 
to inform of his willingness to submit to an examination so 
that his claim might proceed, but the veteran did not reply 
to that letter.  Where evidence is requested of the veteran 
for development of an original claim for service connection 
and no reply is received within one year of that request, the 
claim is considered abandoned.  38 C.F.R. § 3.158 (1998).  
Because no reply was received within one year of that 
September 1992 RO letter, the veteran's July 1992 claim is 
considered abandoned. 

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of 
Veterans Appeals (Court) held that a plausible claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only plausible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

For purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

Hence, to demonstrate a current hearing loss disability, the 
veteran must present medical evidence of current hearing loss 
satisfying these 38 C.F.R. § 3.385 requirements.  The only VA 
audiometric examination administered post service, and the 
only post-service audiological evaluation in the claims file 
is a July 1995 VA audiometric examination.  Upon that July 
1995 authorized audiological evaluation, pure tone 
thresholds, in pertinent part, in decibels, were as follows:

July 
1995


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
30
LEFT
5
15
15
25
35

Maryland CNC speech recognition scores at that examination 
were 98 percent in the right ear and 94 percent in the left 
ear.  

Applying 38 C.F.R. § 3.385 to the findings of this sole 
audiometric evaluation post service, for each ear, the 
auditory threshold for none of the frequencies 500, 1000, 
2000, 3000, or 4000, was 40 decibels or greater; the auditory 
thresholds for at least three were not 26 decibels or 
greater; and Maryland CNC Test scores were not less than 94 
percent.  Hence the veteran has not met the regulatory 
threshold requirements for establishing current hearing loss 
as a current disability for VA purposes in either ear.  
Absent cognizable (medical) evidence of a current disability, 
the veteran's claim for service connection for bilateral 
hearing loss must be denied as not well grounded.  Caluza; 
Tidwell.







ORDER

1.  Service connection for a psychiatric disorder is granted.

2.  As the veteran has not submitted a well-grounded claim 
for service connection for bilateral hearing loss, his appeal 
as to this issue is denied. 


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

